Citation Nr: 0307028	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center
in Wilmington, Delaware 



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected herpes simplex keratitis of the left eye, currently 
evaluated as 30 percent disabling, to include the question of 
the propriety of the reduction from 40 percent to 30 percent.  

2.  Entitlement to service connection for macular 
degeneration of the right eye, claimed as secondary to the 
service-connected herpes simplex keratitis of the left eye.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his wife and friend.  



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from March 1999 rating decision by the RO.  

In a March 1999 rating decision, the RO denied claims for an 
increased rating for the service-connected herpes simplex 
keratitis of the left eye, then evaluated as 40 percent 
disabling, and for a TDIU rating.  

The veteran was notified in September 1999 of the RO's 
proposal to reduce the rating for the service-connected 
herpes simplex keratitis of the left eye to 30 percent.  In 
October 1999, the rating for the service-connected herpes 
simplex keratitis of the left eye was formally reduced from 
40 percent to 30 percent, effective on January 1, 2000.  

In a February 2002 rating decision, the RO denied the 
veteran's claim of service connection for macular 
degeneration of the right eye disability, as secondary to the 
service-connected herpes simplex keratitis of the left eye.  

The veteran testified at a personal hearing before one of the 
undersigned Veterans Law Judges in Washington, DC in February 
2001.  

Then, the Board remanded the case to the RO in April 2001 for 
additional development of the record.  

After the case was returned to the Board, the veteran 
testified at a videoconference hearing before another of the 
undersigned Veterans Law Judges in November 2002.  

(The issues of an increased rating for herpes simplex 
keratitis of the left eye, to include the question of the 
propriety of the reduction from 40 percent to 30 percent and 
a TDIU rating due to service-connected disability will be 
discussed in the Remand portion of this document.)  



FINDING OF FACT

The veteran is not shown to have current right eye macular 
degeneration that had its clinical onset in service or was 
caused or aggravated by the service-connected herpes simplex 
keratitis of the left eye.  



CONCLUSION OF LAW

The veteran is not shown to have right eye macular 
degeneration due to disease or injury that was incurred in or 
aggravated by service; nor is it proximately due to or the 
result of the service-connected herpes simplex keratitis of 
the left eye.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
the macular degeneration of the right eye.  Historically, 
service connection was granted in February 1998 for herpes 
simplex keratitis of the left eye based on a finding that the 
condition was incurred during active service.  It is now 
asserts that the service-connected left eye disability caused 
the macular degeneration of the right eye.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

A careful review of the veteran's service medical records 
shows that they are negative for any complaint, finding or 
diagnosis of a right eye disability.  

The veteran was afforded a VA examination in December 2001.  
The examiner noted that the veteran's ocular history was 
remarkable for herpes simplex keratitis of his left cornea 
that first presented in the 1950's.  Reportedly, he had had 
two corneal transplants for the condition, one in 1952 and 
the other in 1975.  

The veteran subsequently developed a secondary glaucoma, 
which was uncontrollable and left him with no light 
perception in the left eye by the late 1980's.  Additionally, 
the examiner noted that the veteran had cataract surgery in 
both eyes.  The examiner added that the veteran was diagnosed 
in 1990 with dry, age-related, macular degeneration of the 
right eye.  

On examination of the eyes, entering visual acuities with his 
habitual glasses were those of 20/200 in the right eye and no 
light perception in the left eye.  Refraction revealed a mild 
astigmatic refractive error of the right eye that corrected 
vision to 20/200, and in the left eye, there was no light 
perception.  Slit-lamp examination showed the right eye was 
healthy and unremarkable.  Slit-lamp examination of the left 
eye revealed corneal inflammation with scarring and 
neovascularization of his corneal transplant.  

The veteran's intraocular pressures were those of 14 mm right 
eye and 35 mm left eye at 10:15 a.m.  His dilated retinal 
examination revealed a C/D ratio in the right eye of 
0.25/0.25 with moderate dry macular degeneration in the right 
eye.  The remainder of the right eye retinal examination was 
healthy and unremarkable.  There was no view possible of the 
left retina secondary to the dense scarring of the left 
cornea.  

The impressions were:  (1) herpes simplex virus keratitis 
left eye, with a history of two corneal transplants, corneal 
inflammation, and associated secondary glaucoma, resulting in 
a left eye with no light perception vision;  (2) dry age-
related macular degeneration of the right eye with a 
decreased best visual acuity of "22/100" on examination.  
The examiner noted that the veteran's decreased best acuity 
would qualify him as legally blind.  

The VA examiner added that the veteran's right eye with the 
reduced best visual acuity of 20/200 secondary to age-related 
macular degeneration was not caused by the herpes simplex 
keratitis of the left eye.  The examiner further noted that 
the two conditions were separate and unrelated.  

The Board is cognizant of the veteran's assertion that he has 
right eye macular degeneration that is proximately due to or 
the result of the service-connected herpes simplex keratitis 
of the left eye; however, no competent evidence has been 
presented to support these lay assertions.  Rather, the 
medical evidence of record supports the conclusion that the 
right eye macular degeneration is actually age related.  

Moreover, despite many requests by the RO, the veteran has 
not submitted any treatment records that would present a 
basis for relating any current right eye disability to the 
service-connected herpes simplex keratitis of the left eye or 
to any other disease or injury in service.  

Absent competent evidence showing current macular 
degeneration of the right eye due to service or the service-
connected herpes simplex keratitis of the left eye, the claim 
of service connection must be denied.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a July 
2001 letter issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and have been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the case was remanded back to the RO in April 
2001 for additional development of the record pursuant to the 
VCAA and the veteran underwent a VA examination in 
conjunction with this appeal in December 2001.  Hence, the 
claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  





ORDER

Secondary service connection for the macular degeneration of 
the right eye is denied.  



REMAND

The veteran's service-connected herpes simplex keratitis of 
the left eye is currently rated as 30 percent disabling for 
blindness in that eye.  According to the regulations, where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal unless there is blindness in that eye.  38 U.S.C.A. § 
1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 6070 (2002).  
This interpretation of the rating schedule applicable to 
unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss.  See 38 C.F.R. § 4.85(f); Boyer v. West, 11 Vet. App. 
477, 479-80 (1998).  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required. 38 C.F.R. § 4.75 (2002).  

Compensation is payable for certain combinations of service- 
connected and non service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non 
service-connected disability, as if both disabilities were 
service-connected, provided the non service-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383(a) (2002).

In this case, there is a question as to the degree of 
blindness in the nonservice-connected eye.  The VA examiner 
in December 2001 noted that the veteran's visual acuity in 
the right eye was 20/200, which met the definition of legal 
blindness.  

Nonetheless, a more recent, September 2002 private 
examination report notes corrected vision in the right eye of 
5/200.  Due to the fairly rapid degeneration of the veteran's 
visual acuity in the right eye, there is now a question as to 
whether the veteran is experiencing blindness in the right 
eye.  

As such, the veteran should be afforded another VA 
examination to determine the current severity of the 
nonservice-connected right eye disability.  If it is shown 
that the veteran is blind in the right eye, then he would be 
entitled to special consideration for paired organs under 
38 C.F.R. § 3.83 for blindness in both eyes.  

With regard to the veteran's claims for a TDIU rating, the 
Board finds that this claim is inextricably intertwined with 
the veteran's other claim on appeal.  No decision can be 
reached on the claim for TDIU until the other issue has been 
resolved.  

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected herpes 
simplex keratitis and the nonservice-
connected right eye disability since 
April 2001, which have not previously 
been identified or obtained.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder.  The RO should also afford the 
veteran an opportunity to provide 
additional argument and information to 
support his application for benefits.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected herpes simplex keratitis of the 
left eye and the current nature and 
severity of the right eye disability in 
terms of the Rating Schedule.  All 
indicated testing must be conducted in 
this regard.  The claims file and a copy 
of the pertinent regulations must be made 
available to and reviewed by the examiner 
prior to the requested study.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA is completed.  
If any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



			
	C. W. SYMANSKI	LAWRENCE M. SULLIVAN
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



__________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



